                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KATHRYNN PALS, et al.;

                        Plaintiffs,

          vs.                                                      MEMORANDUM
                                                                    AND ORDER
TONY WEEKLYJR., BOHREN
LOGISTICS, INC., INTERSTATE
HIGHWAY CONSTRUCTION, INC., and                                      8:17CV27
D.P. SAWYER, INC.,

                        Defendants.



JUAN PAUBLO VELEZ, MARTINIANA
VELEZ, and PAOLA VELEZ,

                        Plaintiffs,

          vs.                                                       8:17CV175

BOHREN LOGISTICS, INC., TONY
WEEKLYJR., INTERSTATE HIGHWAY
CONSTRUCTION, INC., and D.P.
SAWYER INC,

                        Defendants.


      This matter is before the Court on the Motion in Limine to Exclude the Expert

Testimony of John R. Messineo, Jr., P.E., Brian G. Pfeifer, Ph.D., P.E., and John W.

Ross, ECF No. 211,1 filed by D.P. Sawyer, Inc. (“Sawyer”); Sawyer’s Motion to Strike the

Brief in Support of Motion in Limine, ECF No. 225, filed by Tony Weekly, Jr., and Bohren

Logistics, Inc. (“Bohren”); and the Motion in Limine to Exclude the Expert Testimony of




      1   ECF Filing Number references are to Case No. 8:17cv27.

                                                  1
Darryl Partner and John Goebelbecker, P.E., ECF No. 203, filed by Plaintiffs Kathrynn

Pals and Gordon Engel.

        All claims against Interstate Highway Construction, Inc., (“IHC”) and Sawyer in

Velez v. Bohren Logistics, Inc., 8:17cv175, were dismissed on September 30, 2019,

pursuant to a Motion filed by the Velez Plaintiffs. On January 14, 2020, the Court entered

a Memorandum and Order dismissing all claims against IHC and Sawyer in Pals v.

Weekly, 8:17cv27, and finding that Weekly was negligent as a matter of law in both cases.

ECF No. 328. Because Sawyer and IHC are no longer Defendants in either case, and

Weekly’s negligence has been determined as a matter of law, the pending Motions are

moot.

        Accordingly,

        IT IS ORDERED:

        1. Sawyer’s Motion in Limine to Exclude the Expert Testimony of John R.

           Messineo, Jr., P.E., Brian G. Pfeifer, Ph.D., P.E., and John W. Ross, ECF No.

           211, is denied as moot;

        2. Sawyer’s Motion to Strike the Brief in Support of Motion in Limine, ECF No.

           225, filed by Tony Weekly, Jr., and Bohren is denied as moot; and

        3. The Motion in Limine to Exclude the Expert Testimony of Darryl Partner and

           John Goebelbecker, P.E., filed by Plaintiffs Kathrynn Pals and Gordon Engel,

           ECF No. 203, is denied as moot.

        Dated this 15th day of January 2020.

                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge



                                             2
